Case 2:20-mc-00049-CJC-SK Document 8 Filed 04/30/20 Page 1 of 4 Page ID #:145




       Kenneth S. Kasdan, SBN 71427                 David C. Bolstad, SBN 157886
   1   kkasdan@kasdancdlaw.com                      dbolstad@safarianchoi.com
       Graham B. LippSmith, SBN 221984              Jerome Jauffret, SBN 159135
   2
       glippsmith@klwtlaw.com                       jjauffret@safarianchoi.com
   3   Jaclyn L. Anderson, SBN 258609               Michael Coleman, SBN 295462
       janderson@klwtlaw.com                        mcoleman@safarianchoi.com
   4   KASDAN LIPPSMITH WEBER                       SAFARIAN CHOI & BOLSTAD,
       TURNER LLP                                   LLP
   5   360 East 2nd Street, Suite 300               555 S. Flower Street, Suite 650
   6   Los Angeles, CA 90012                        Los Angeles, CA 90071
       Tel: 213-254-4800                            Tel: (213) 481-6573
   7   Fax: 213-254-4801                            Fax: (213) 225-1146

   8   Jeffrey D. Kaliel, SBN 238293                Attorneys for Non-Party
       jkaliel@kalielpllc.com                       Willdan Financial Services
   9    Sophia Goren Gold, SBN 307971
        sgold@kalielpllc.com
  10    KALIEL PLLC
        1875 Connecticut Avenue NW
  11    10th Floor
        Washington, D.C. 20009
  12    Tel: 202-350-4783
  13
       Attorneys for Plaintiffs and the Classes
  14

  15                              UNITED STATES DISTRICT COURT

  16               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

  17   GEORGE W. WOOLLEY, TAMMY S.                Case No.: 2:20-mc-00049-CJC (SKx)
       WOOLLEY, ANTHONY LOOK, JR.,
  18   KIMBERLY LOOK, ALEJANDRO                   JOINT CONSENT TO TRANSFER
       MARCEY, and FELICIA MARCEY,                PLAINTIFFS’ MOTION TO COMPEL
  19   individually and on behalf of all others   PRODUCTION OF DOCUMENTS
       similarly situated,                        PURSUANT TO SUBPOENAS TO NON-
  20
                                                  PARTY WILLDAN FINANCIAL
                             Plaintiffs,
  21                                              SERVICES PURSUANT TO RULE 45(F)
              v.
  22
       YGRENE ENERGY FUND, INC.; YGRENE
  23   ENERGY FUND FLORIDA, LLC; and
       DOES 1 through 10, inclusive,
  24

  25                         Defendants.

  26

  27

  28
           JOINT CONSENT TO TRANSFER PLAINTIFFS’ MOTION TO COMPEL
        PRODUCTION OF DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY
              WILLDAN FINANCIAL SERVICES PURSUANT TO RULE 45(F)
Case 2:20-mc-00049-CJC-SK Document 8 Filed 04/30/20 Page 2 of 4 Page ID #:146




          JOINT CONSENT TO TRANSFER PLAINTIFFS’ MOTION TO COMPEL
   1
       PRODUCTION OF DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY
   2         WILLDAN FINANCIAL SERVICES PURSUANT TO RULE 45(F)

   3          Pursuant to Rule 45(f) of the Federal Rules of Civil Procedure, Plaintiffs, George W.
   4   Woolley, Tammy S. Woolley, Anthony Look, Jr., Kimberly Look, Alejandro Marcey, and
   5   Felicia Marcey (“Plaintiffs”) and non-party Willdan Financial Services (“Willdan”), by and
   6   through their counsel of record, hereby jointly consent to the transfer of Plaintiffs’ Motion to
   7   Compel Production of Documents Pursuant to Subpoenas to Non-Party Willdan Financial
   8   Services to the United States District Court for the Northern District of California, where the
   9   underlying civil matter of Woolley, et al. v. Ygrene, et al., Case No. 3:17-cv-01258-LB is
  10   pending.
  11

  12   Dated: April 30, 2020          KASDAN LIPPSMITH WEBER TURNER LLP
  13

  14                                  By:    /s/ Graham B. LippSmith
                                             GRAHAM B. LIPPSMITH
  15                                         JACLYN L. ANDERSON
  16                                         KALIEL PLLC
                                             JEFFREY D. KALIEL
  17
                                             SOPHIA GOREN GOLD
  18
                                             Attorneys for Plaintiffs and the Classes
  19

  20   Dated: April 30, 2020          SAFARIAN CHOI & BOLSTAD, LLP

  21
                                      By:    /s/ Jerome Jauffret
  22                                         DAVID C. BOLSTAD
                                             MICHAEL COLEMAN
  23
                                             JEROME JAUFFRET
  24
                                             Attorneys for Non-Party Willdan Financial Services
  25

  26

  27

  28                                                  1
               JOINT CONSENT TO TRANSFER PLAINTIFFS’ MOTION TO COMPEL
            PRODUCTION OF DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY
                  WILLDAN FINANCIAL SERVICES PURSUANT TO RULE 45(F)
Case 2:20-mc-00049-CJC-SK Document 8 Filed 04/30/20 Page 3 of 4 Page ID #:147




   1                                 CERTIFICATE OF SERVICE

   2         I am employed in the County of Los Angeles, State of California. I am over the age of
   3   18 years and not a party to the within action. I am an employee of or agent for Kasdan
       LippSmith Weber Turner LLP, whose business address is 360 East 2nd Street, Suite 300,
   4   Los Angeles, CA 90012.

   5          I hereby certify that on April 30, 2020, I served the JOINT CONSENT TO
       TRANSFER PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
   6
       DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY WILLDAN
   7   FINANCIAL SERVICES PURSUANT TO RULE 45(F) to the following parties in this
       action addressed as follows:
   8
   9    (BY ELECTRONIC SERVICE) Based on an agreement of the parties to accept service
       by electronic transmission, I caused the documents to be sent to the persons at their
  10   electronic notification addresses. I did not receive, within a reasonable time after the
       transmission, any electronic message or other indication that the transmission was
  11   unsuccessful.
  12
                                           BUCKLEY LLP
  13                           Frederick S. Levin (State Bar No. 187603)
                                       flevin@buckleyfirm.com
  14
                               Ali M. Abugheida (State Bar No. 285284)
  15                                aabugheida@buckleyfirm.com
                                  100 Wilshire Boulevard, Suite 1000
  16                                   Santa Monica, CA 90401
  17                        Attorneys for Defendants Ygrene Energy Fund,
  18                             Inc. and Ygrene Energy Fund Florida, LLC

  19
                                   SAFARIAN CHOI & BOLSTAD, LLP
  20                                          David C. Bolstad
                                       dbolstad@safarianchoi.com
  21                                          Michael Coleman
  22                                   mcoleman@safarianchoi.com
                                               Jerome Jauffret
  23                                    jjauffret@safarianchoi.com
                                               Laureen Torres
  24                                     ltorres@safarianchoi.com
                                      555 S. Flower Street, Suite 650
  25                                      Los Angeles, CA 90071
  26
                                           Attorneys for Non-Party
  27                                      Willdan Financial Services

  28                                               2
              JOINT CONSENT TO TRANSFER PLAINTIFFS’ MOTION TO COMPEL
           PRODUCTION OF DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY
                 WILLDAN FINANCIAL SERVICES PURSUANT TO RULE 45(F)
Case 2:20-mc-00049-CJC-SK Document 8 Filed 04/30/20 Page 4 of 4 Page ID #:148




   1

   2         Executed on April 30, 2020 in Los Angeles, California. I declare under penalty of
       perjury under the laws of the United States that the above is true and correct.
   3

   4
                                                  Niki B. Smith
   5

   6

   7

   8
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                               3
              JOINT CONSENT TO TRANSFER PLAINTIFFS’ MOTION TO COMPEL
           PRODUCTION OF DOCUMENTS PURSUANT TO SUBPOENAS TO NON-PARTY
                 WILLDAN FINANCIAL SERVICES PURSUANT TO RULE 45(F)
